DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 05 AUG 2021.  The status of the claims is as follows:
Claims 1 and 3-5 are pending and amended.
Claim 2 is canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 3 requires cooling to be performed after the post-deposition heat treatment, wherein energization of the rod is performed in both the post-deposition heat treatment and the cooling step that follows.  The specification does not provide support for the concept of two separate energization steps performed after deposition ends.  Examiner cites PG 0029 of the specification, which shows support for energization after deposition ends, but this 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Netsu ‘516 (U.S. PGPub 2015/0037516).
Claim 1 – Netsu ‘516 teaches a method of manufacturing a polycrystalline silicon rod by Siemens process (PG 0003), comprising
a post-deposition heat treatment of polycrystalline silicon, after an end of a deposition step of the polycrystalline silicon (PG 0095; the paragraph discusses application of current to the rods to apply slight heating to the side surfaces after the growth of polysilicon has ended), wherein
the post deposition heat treatment is configured to be performed after the deposition ends (PG 0095, this step is performed after growth has stopped and therefore after deposition has ended), wherein the polycrystalline silicon rod is energized under a condition that provides a skin depth D shallower than a radius R of the polycrystalline silicon rod (PG 0095, current is applied such that only the outer surfaces are slightly heated; therefore, the heated depth (skin depth) is less than the radius if the entire rod is not being heated), and
wherein a diameter of the polycrystalline silicon rod is not grown during the post-deposition heat treatment (PG 0095, this step is performed after growth has stopped and therefore after deposition has ended). 
Netsu ‘516 does not specifically provide an example wherein the post-deposition energization step is performed by passage of current at a frequency f higher than a frequency fo of current that is passed at a time when the deposition step ends.   However, Netsu ‘516 teaches that improper control of skin depth can lead to damaged polysilicon cores (PG 0070) and teaches that as temperature decreases, frequency must increase to maintain a desired skin depth (PG 0079).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have selected operating frequencies for processing steps that control the skin depth at a given temperature such that uniform polysilicon rods are produced. 
Claim 3 – Netsu ‘516 renders obvious the method of manufacturing a polycrystalline silicon rod according to claim 1, further comprising
cooling after the post-deposition heat treatment, wherein the polycrystalline silicon rod is cooled to a room temperature (PG 0095-0096, the 
a period, in which the frequency f for energization in the post-deposition energization step is set to be higher in response to lowering of a crystal temperature of the polycrystalline silicon rod, is provided (PG 0079, as temperature decreases, current has to increase to maintain the same skin depth).  
Claim 4 – Netsu ‘516 renders obvious the method of manufacturing a polycrystalline silicon rod according to claim 1, wherein the skin depth D is shallower than a radius R of the polycrystalline silicon rod provided after the deposition step ends (PG 0078-0079, rods are of diameters greater than 160 mm, meaning the rods are of radius greater than 80 mm; skin depth control is disclosed between 13.8 and 80 mm, so the skin depth D is shallower than the radius R).  
Claim 5 – Netsu ‘516 teaches a method of manufacturing a polycrystalline silicon rod by Siemens process (PG 0003), comprising
a post-deposition heat treatment step of polycrystalline silicon, after an end of a deposition of polycrystalline silicon (Figure 14, S204), treating the polycrystalline silicon rod at a temperature T (Figure 14, S207) wherein the temperature T is higher than a crystal temperature To at a time when the 
wherein the post-deposition heat treatment is performed while the polycrystalline silicon rod is energized under a condition that provides a skin depth D shallower than a radius R of the polycrystalline silicon rod provided after the deposition step ends (PG 0095, current is applied such that only the outer surfaces are slightly heated; therefore, the heated depth (skin depth) is less than the radius if the entire rod is not being heated),
wherein a diameter of the polycrystalline silicon rod is not grown during the post-deposition heat-treatment (PG 0095, treatment is performed after growth is stopped).
Netsu ‘516 does not specifically provide an example wherein the post-deposition energization step is performed by passage of current at a frequency f higher than a frequency fo of current that is passed at a time when the deposition step ends.   However, Netsu ‘516 teaches that improper control of skin depth can lead to damaged polysilicon cores (PG 0070) and teaches that as temperature decreases, frequency must increase to maintain a desired skin depth (PG 0079).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have selected operating frequencies for processing steps that control the skin depth at a given temperature such that uniform polysilicon rods are produced.

Response to Arguments
Applicant's arguments filed 05 AUG 2021 have been fully considered but they are not persuasive.
Applicant argues (Pages 5-6) that the discussion of frequency control during the deposition process of the polysilicon rod is not related to the selection or variation of frequencies during a post-deposition treatment.  Examiner notes that PG 0095 of Netsu ‘516 renders obvious the use of a variable-frequency power source in the post-deposition treatment.
Applicant argues (Pages 5-6) that Step S204 of Figure 14 shows that the diameter of the rod expands in this step, whereas the claim requires that a diameter of the rod is not grown during the post-deposition heat treatment.  Examiner agrees, but notes that Figure 14 expressly refers to the portion of the process wherein the rod is being actively grown (see e.g. PG 0092).  However, the portion of the specification relied upon for discussion of the post-deposition heat treatment (PG 0095) expressly discloses that its process begins after the growth of polycrystalline silicon rods ends and therefore would not be addressed by the process depicted in Figure 14.  Netsu ‘516 does not disclose growth of the polycrystalline silicon rod in the process of PG 0095-0096.
Applicant argues (Pages 6-7) that Netsu ‘516 teaches higher frequency in the deposition phase than in the post-deposition phase.  Examiner respectfully disagrees.  The citation from PG 0090 provided at Page 7 recites a range of potentially provided frequencies.  PG 0095 teaches that the same variable frequency power source used in deposition can be used in the post-deposition treatment as well; if the same power source is used, the same range of frequencies are necessarily available to both steps.
Applicant argues that Claim 5 is not obvious for the same reasons as Claim 1.  Examiner respectfully disagrees for the reasons presented above.
Applicant does not specifically point out any feature which distinguishes Claims 3 and 4 over the prior art.  As Claim 1 does not possess any feature which distinguishes over the prior art, Claims 3 and 4 cannot obtain such a feature in that fashion.  In the absence of arguments for distinguishing features over Netsu ‘516, Examiner maintains the propriety of the rejections of Claims 3 and 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712    

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712